DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-20 are objected to because of the following informalities: 
Claims 2-20 should read ---[[A]] The drainable ostomy appliance---
Claim 10, ln. 2 should read ---[[an]] the outwardly facing surface---
Claim 14, ln. 2 should read ---[[an]] the outwardly facing surface---
Claim 20, ln. 5 should read ---or lies---
Appropriate correction is required.
Claims 17-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot reference two sets of claims to different features. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 9, 11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the thickness of the stiffening member tapers as it extends from the second side towards the first side.” Claim 1, from which claim 3 depends, recites “a thickness of the stiffening member increases as it extends from the first side to the second side.” It is unclear how the thickness can both taper (i.e., narrow) as it extends from the second side towards the first side, as required by claim 3, and increase as it extends form the first side to the second side, as required by claim 1 from which claim 3 depends since “the thickness” of claim 3 is interpreted to be the same “thickness” recited in claim 1 from which claim 3 depends. For the purposes of compact prosecution, claim 3 will be interpreted as a thickness of a portion of the stiffening member tapers as it extends from the second side towards the first side. 
Claim 6, ln. 1-2 recites “a thickness of a portion of the stiffening member.” It is unclear whether this is the same or different from the portion recited in claim 5 from which claim 6 depends.
Claim 9 recites the limitation "the concave portion" in ln. 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second concave portion" in ln. 1-2. There is 
Claim 13 recites the limitation "the convex portion" in ln. 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second convex portion" in ln. 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schertiger (Pub. No.: US 2009/0192479 A1). 
	Regarding claim 1, Schertiger discloses (fig. 1-3, 7) a drainable ostomy appliance (bag member 1) including:
	First (second film blank 3) and second walls (first film blank 2) connected to each other at or near their peripheries (¶ 0033, ln. 1-5), the first wall having a stoma-receiving opening (inlet opening 5) (¶ 0035, ln. 1-2); 
	A collection cavity defined between the first and second walls (¶ 0033, ln. 1-2);
	A connection member (connecting element 6) connected to the first wall (see fig. 
	An outlet (discharge portion 8) which extends away from the stoma-receiving opening (see fig. 1-2, ¶ 0036, ln. 1-2), the outlet terminating at an opening (discharge opening 9) (¶ 0040, ln. 1-3); and
	A stiffening member (second plate member 22) positioned at or near the opening (see fig. 1-4, ¶ 0040, ln. 11-13) which extends across the outlet (see fig. 1), the stiffening member having first (proximal edge 22a) and second sides (distal edge 22b) which extend across the outlet (¶ 0039, ln. 13-16);
	Wherein the first side is closer to the stoma-receiving opening than the second side (see fig. 1-4), and wherein a thickness of the stiffening member increases as it extends from the first side to the second side (see thickness t2 of second side, fig. 4). 
	Regarding claim 2, Schertiger discloses (fig. 4) wherein a thickness of a portion of the stiffening member between its first and second sides increases linearly as it extends from the first side to the second side (see chamfer 22c, ¶ 0054, ln. 1-11).
	Regarding claim 4, Schertiger discloses (fig. 4) wherein a thickness of the stiffening member at or near the second side is greater than a thickness of the stiffening member at or near the first side (see thickness t2 of second side, fig. 4). 
	Regarding claim 7, Schertiger discloses (fig. 4) wherein an outward facing surface of the stiffening member, which faces away from the outlet, is substantially planar (see surface that is provided on extension 3e of second film blank 3, fig. 4).
	Regarding claim 16, Schertiger discloses (fig. 4) wherein an inwardly facing surface of the stiffening member, which surface faces towards the outlet, is substantially .  

Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (Pub. No.: US 2018/0333290 A1).
	Regarding claim 1, Jones discloses (fig. 2, 4) a drainable ostomy appliance (pouch 1) including:
	First (rear wall 3) and second walls (front wall 2) connected to each other at or
near their peripheries (¶ 0036, ln. 5-7), the first wall having a stoma receiving opening
(stomal aperture 4);
	A collecting cavity defined between the first and second walls (¶ 0036, ln. 1-2);
	A connection member (adhesive wafer 5) connected to the first wall (¶ 0042, ln.
1-5) for attaching the appliance to a user (¶ 0042, ln. 1-6) or for attaching the appliance
to a flange for attaching the appliance to a user;
	An outlet (7) which extends away from the stoma-receiving opening (see fig. 2), the outlet terminating at an opening (outlet opening 8) (¶ 0043, ln. 1-2); and 
	A stiffening member (first reinforcing member 9) positioned at or near the opening which extends across the outlet (see fig. 2), the stiffening member having first and second sides (bottom edge 37) which extend across the outlet (see fig. 2); 
	wherein the first side is closer to the stoma receiving opening than the second side (see fig. 2), and wherein a thickness of the stiffening member increases as it extends from the first side to the second side (see fig. 2).  
	Regarding claim 8, Jones discloses (fig. 4) wherein a portion of an outwardly facing surface of the stiffening member is concave (see void 12). 
claim 9, Jones discloses (fig. 4) wherein the concave portion is positioned at or near the first side of the stiffening member (see fig. 4, void is near first side). 
	Regarding claim 10, Jones discloses wherein a second portion of an outwardly facing surface of the stiffening member is concave (see fig. 4, stiffening member has 2 voids 12).

	Regarding claim 11, Jones discloses (fig. 4) wherein the second portion is positioned at or near the second side of the stiffening member (see fig. 4, second portion is near second side). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, as applied to claim 1 above, and further in view of Lysgaard (Pub. No.: US 2017/0209297 A1).
	Regarding claim 3, Schertiger fails to disclose wherein a portion of a thickness of the stiffening member tapers as it extends from the second side towards the first side. {01454032.DOCX / }PRELIMINARY AMENDMENT Page 3 of 7  	
Lysgaard teaches (fig. 1-2) a drainable ostomy appliance (10) in the same field of endeavor comprising a stiffening member (second plate 26), wherein a portion of a thickness of the stiffening member tapers as it extends from the second side (second edge 38) towards the first side (first edge 30) (see fig. 1A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schertiger such that a portion of a thickness of the stiffening member tapers as it extends from the second side towards the first side, as taught by Lysgaard in order to provide a portion that may serve as a handle for the user to empty the appliance (Lysgaard ¶ 0021, ln. 15-18).
	Regarding claim 5, Schertiger fails to disclose wherein a thickness of a portion of 
	Lysgaard teaches (fig. 1-2) a drainable ostomy appliance (10) in the same field of endeavor comprising a stiffening member (first plate 24), wherein a thickness of a portion of the stiffening member positioned between its first (second edge 36) and second sides (first edge 28) increases as it extends from the second side towards the first side (see fig. 1A, linear increase). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schertiger such that a portion of the stiffening member positioned between its first and second sides increases as it extends from the second side to the first side, as taught by Lysgaard in order to provide a portion that may serve as a handle for the user to empty the appliance (Lysgaard ¶ 0021, ln. 15-18). 
	Regarding claim 6, Schertiger in view of Lysgaard fail to teach wherein the thickness of the portion of the stiffening member positioned between its first and second sides increases linearly as it extends from the second side towards the first side. 
	Lysgaard teaches (fig. 1-2) wherein the thickness of the portion of the stiffening member positioned between its first and second sides increases linearly as it extends from the second side towards the first side (see fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schertiger such that a portion of the stiffening member positioned between its first and second sides increases as it extends from the second side to the first side, as taught by Lysgaard in order to provide a portion 
	Regarding claim 12, Schertiger fails to disclose wherein a portion (first) of an outwardly facing surface of the stiffening member is convex.  
	Lysgaard teaches (fig. 1-2) a drainable ostomy appliance (10) in the same field of endeavor comprising a stiffening member (second plate 26), wherein a portion of an outwardly facing surface of the stiffening member is convex (see tab 40). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schertiger such that a portion (first) of an outwardly facing surface of the stiffening member is convex, as taught by Lysgaard in order to provide a portion that may serve as a handle for the user to empty the appliance (Lysgaard ¶ 0021, ln. 15-18).
	Regarding claim 13, Schertiger in view of Lysgaard fail to teach wherein the convex portion is positioned at or near the second side of the stiffening member.  
	Lysgaard teaches (fig. 1-2) wherein the convex portion is positioned at or near the second side of the stiffening member (see fig. 1-2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schertiger in view of Lysgaard such that the convex portion is positioned at or near the second side of the stiffening member, as taught by Lysgaard in order to provide a portion that may serve as a handle for the user to empty the appliance (Lysgaard ¶ 0021, ln. 15-18) at a location where the user might handle the appliance.
	Regarding claim 14, Schertiger in view of Lysgaard fail to teach wherein a 
	Lysgaard teaches (fig. 1-2) wherein a second portion of an outwardly facing surface of the stiffening member is convex (see fig. 1-2).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schertiger in view of Lysgaard such that a seonc portion of an outwardly facing surface of the stiffening member is convex, as taught by Lysgaard, in order to provide a portion that may serve as a handle for the user to empty the appliance (Lysgaard ¶ 0021, ln. 15-18).
	Regarding claim 15, Schertiger in view of Lysgaard fail to teach wherein 
the second convex portion is positioned at or near the first side of the stiffening member.  
	Lysgaard teaches (fig. 1-2) wherein the second convex portion is positioned at or near the first side of the stiffening member (see fig. 1-2, second convex portion is positioned near the first side of the stiffening member). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schertiger in view of Lysgaard such that the second convex portion is positioned at or near the first side of the stiffening member, as taught by Lysgaard in order to provide a portion that may serve as a handle for the user to empty the appliance (Lysgaard ¶ 0021, ln. 15-18) at a location where the user might handle the appliance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781